ERVIN, Justice
(agreeing in part and dissenting in part):
I agree with the foregoing opinion insofar as it grants the petition and reinstates the order awarding compensation. The opinion very carefully and expertly arrives at a rational decision in respect to the compensation benefit. However, when it treats upon the attorney’s fee I am unable to ascertain from the opinion what the reasons are for sending the case back for further consideration in the light of the holding in Lee Engineering and Construction Company vs. Fellows, Fla.1965, 209 So.2d 454. For aught that appears in the record, there is nothing to indicate the Judge of Industrial Claims has not already so considered the fee in that light.